64 F.3d 669
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James Lewis JAMISON, Petitioner-Appellant,v.Ron WARD, Respondent-Appellee.
No. 95-6127.
United States Court of Appeals, Tenth Circuit.
Aug. 17, 1995.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.
MCKAY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This matter is before the court on appellant's application for a certificate of probable cause.


3
We have reviewed the files and records and conclude that appellant has failed to make a substantial showing of the denial of a federal right necessary for the issuance of a certificate of probable cause under 28 U.S.C. 2253.  See Barefoot v. Estelle, 463 U.S. 880 (1983).

It is ordered as follows:

4
1. Appellant's application for a certificate of probable cause is denied;

2. The appeal is dismissed;  and

5
3. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470